 

amendment No. 1 to CREDIT AND SECURITY AGREEMENT (TERM LOAN)

This AMENDMENT NO. 1 TO CREDIT AND SECURITY AGREEMENT (TERM LOAN) (this
“Agreement”) is made as of 27th day of March, 2020, by and among RADIUS HEALTH,
INC., a Delaware corporation (“Radius Health”), RADIUS PHARMACEUTICALS, INC., a
Delaware corporation (“Radius Pharma” and, together with Radius Health,
collectively, “Borrowers”, and each individually a “Borrower”), MidCap Financial
Trust, a Delaware statutory trust, as Agent (in such capacity, together with its
successors and assigns, “Agent”) and the other financial institutions or other
entities from time to time parties to the Credit Agreement referenced below,
each as a Lender.

RECITALS

A.Agent, Lenders and Borrowers have entered into that certain Credit and
Security Agreement (Term Loan), dated as of January 10, 2020 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Original Credit Agreement” and, as the same is amended hereby and as it may be
further amended, modified, supplemented and restated from time to time, the
“Credit Agreement”), pursuant to which the Lenders have agreed to make certain
advances of money and to extend certain financial accommodations to Borrowers in
the amounts and manner set forth in the Credit Agreement.

 

B.Borrowers have requested, and Agent and Lenders have agreed, on and subject to
the terms and conditions set forth in this Agreement and the other Financing
Documents, to amend certain terms and conditions related to the Term Loan
Tranche 2 in accordance with the terms and conditions set forth in this
Agreement.  

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrowers
hereby agree as follows:

1.Recitals.  This Agreement shall constitute a Financing Document and the
Recitals and each reference to the Credit Agreement, unless otherwise expressly
noted, will be deemed to reference the Credit Agreement as amended hereby.  The
Recitals set forth above shall be construed as part of this Agreement as if set
forth fully in the body of this Agreement and capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement (including those capitalized terms used in the Recitals hereto).

2.Amendment to Original Credit Agreement.  Subject to the terms and conditions
of this Agreement, including, without limitation, the conditions to
effectiveness set forth in Section 4 below, the Original Credit Agreement is
hereby amended as follows:

(a)The definitions of “Term Loan Tranche 2 Activation Date” and “Term Loan
Tranche 2 Commitment Termination Date” in Section 1.1 of the Original Credit
Agreement are hereby amended and restated in their entirety as follows:

“Term Loan Tranche 2 Activation Date” means June 25, 2020.

“Term Loan Tranche 2 Commitment Termination Date” means the earlier of (a)
December 31, 2020 and (b) the date on which Agent provides notice to the Credit
Parties, following the occurrence of an Event of Default (which has not been
waived or cured as of the date such notice is given), that the Term Loan Tranche
2 Commitments have been

 

--------------------------------------------------------------------------------

 

terminated.

 

(b)Section 2.1(a)(i)(E) is hereby amended and restated in its entirety to read
as follows:

“(E)No Borrower shall have any right to reborrow any portion of the Term Loan
that is repaid or prepaid from time to time. As a condition to each Term Loan
advance, Borrowers shall have delivered to Agent a Notice of Borrowing with
respect to such proposed Term Loan advance, (i) in the case of a Term Loan
Tranche 1 borrowing, no later than noon (Eastern time) two (2) Business Days
prior to such proposed borrowing and (ii) in the case of a Term Loan Tranche 2,
Term Loan Tranche 3 or a Term Loan Tranche 4 borrowing, no later than noon
(Eastern time) ten (10) Business Days (or such shorter period as may be agreed
by Agent  and the Lenders) prior to such proposed borrowing.”

(c)Section 2.1(a)(ii)(B) is hereby amended by:

(i)adding “and” to the end of clause (ii) thereof;

(ii)deleting the “; and” at the end of clause (iii) thereof and replacing it
with “.”; and

(iii)deleting clause  (iv) thereof.

3.Representations and Warranties; Reaffirmation of Security Interest. Each
Borrower hereby confirms that all of the representations and warranties set
forth in the Credit Agreement are true and correct in all material respects
(without duplication of any materiality qualifier in the text of such
representation or warranty) with respect to such Borrower as of the date hereof
except to the extent that any such representation or warranty relates to a
specific date in which case such representation or warranty shall be true and
correct as of such earlier date.  Without limiting the foregoing, each Borrower
represents and warrants that prior to and after giving effect to the agreements
set forth herein, no Default or Event of Default shall exist under any of the
Financing Documents. Nothing herein is intended to impair or limit the validity,
priority or extent of Agent’s security interests in and Liens on the Collateral.
Each Borrower acknowledges and agrees that the Credit Agreement, the other
Financing Documents and this Agreement constitute the legal, valid and binding
obligation of such Borrower, and are enforceable against such Borrower in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.  

4.Conditions to Effectiveness.  This Agreement shall become effective as of the
date on which each of the following conditions has been satisfied:

(a)Agent shall have received (including by way electronic transmission) a duly
authorized, executed and delivered counterpart of the signature page to this
Agreement from each Borrower, Agent and each Lender;

(b)all representations and warranties of Credit Parties contained herein shall
be true and correct in all material respects (without duplication of any
materiality qualifier in the text of such representation or warranty) as of the
date hereof except to the extent that any such representation or warranty
relates to a specific date in which case such representation or warranty shall
be true and correct in all material respects as of such earlier date (and such
parties’ delivery of their respective signatures hereto shall be deemed to be
its certification thereof); and

2

--------------------------------------------------------------------------------

 

(c)immediately prior to and after giving effect to this Agreement, no Default or
Event of Default exists under any of the Financing Documents.

5.No Waiver or Novation.  The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided in this Agreement, operate as
a waiver of any right, power or remedy of Agent, nor constitute a waiver of any
provision of the Credit Agreement, the Financing Documents or any other
documents, instruments and agreements executed or delivered in connection with
any of the foregoing. Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Credit Agreement
or the other Financing Documents or any of Agent’s rights and remedies in
respect of such Defaults or Events of Default.  This Agreement (together with
any other document executed in connection herewith) is not intended to be, nor
shall it be construed as, a novation of the Credit Agreement.

6.Affirmation.  Except as specifically amended pursuant to the terms hereof,
each Borrower hereby acknowledges and agrees that the Credit Agreement and all
other Financing Documents (and all covenants, terms, conditions and agreements
therein) shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by such Borrower.  Each Borrower covenants and agrees
to comply with all of the terms, covenants and conditions of the Credit
Agreement and the Financing Documents, notwithstanding any prior course of
conduct, waivers, releases or other actions or inactions on Agent’s or any
Lender’s part which might otherwise constitute or be construed as a waiver of or
amendment to such terms, covenants and conditions.

7.Miscellaneous.

(a)Reference to the Effect on the Credit Agreement. Upon the effectiveness of
this Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended by this Agreement.  Except as
specifically amended above, the Credit Agreement, and all other Financing
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by each Borrower.  

(b)GOVERNING LAW.  THIS AGREEMENT AND ALL DISPUTES AND OTHER MATTERS RELATING
HERETO OR THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT
LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW).

(c)WAIVER OF JURY TRIAL.   EACH BORROWER, AGENT AND THE LENDERS PARTY HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.  EACH BORROWER, AGENT AND EACH LENDER
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED
FUTURE DEALINGS.  EACH BORROWER, AGENT AND EACH LENDER WARRANTS AND REPRESENTS
THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY

3

--------------------------------------------------------------------------------

 

WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS.

(d)Incorporation of Credit Agreement Provisions.  The provisions contained in
Section 11.6 (Indemnification), and Section 12.8 (Submission to Jurisdiction) of
the Credit Agreement are incorporated herein by reference to the same extent as
if reproduced herein in their entirety.

(e)Headings.  Section headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

(f)Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto.

(g)Entire Agreement.This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

(h)Severability.  In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

(i)Successors/Assigns.  This Agreement shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of the parties hereto,
subject to the provisions of the Credit Agreement and the other Financing
Documents.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, the undersigned have executed
this Agreement as of the day and year first hereinabove set forth.

 

 

 

 

AGENT:

MIDCAP FINANCIAL TRUST

 

 

 

By:   Apollo Capital Management, L.P.,
its investment manager

 

 

 

By:   Apollo Capital Management GP, LLC,
its general partner

 

 

 

By:  /s/ Maurice Amsellem

 

Name: Maurice Amsellem

 

Title: Authorized Signatory

 

 

 






5

--------------------------------------------------------------------------------

 

LENDER:

MIDCAP FINANCIAL TRUST

 

 

 

By:   Apollo Capital Management, L.P.,
its investment manager

 

 

 

By:   Apollo Capital Management GP, LLC,
its general partner

 

 

 

By:  /s/ Maurice Amsellem

 

Name: Maurice Amsellem

 

Title: Authorized Signatory

 






6

--------------------------------------------------------------------------------

 

LENDER:

APOLLO INVESTMENT CORPORATION

 

 

 

By: Apollo Investment Management, L.P.,
as Advisor

 

 

 

By:   ACC Management, LLC,
as its General Partner

 

 

 

By:  /s/ Joseph D. Glatt

 

Name: Joseph D. Glatt

 

Title: Vice President

 




7

--------------------------------------------------------------------------------

 

 

LENDER:

FLEXPOINT MCLS HOLDINGS LLC

 

 

 

By:  /s/ David Edelman

 

Name: David Edelman

 

Title: Vice President

 

 






8

--------------------------------------------------------------------------------

 

LENDER:

ELM 2018-2 TRUST

 

 

 

By: MidCap Financial Services Capital Management, LLC,
as Servicer

 

 

 

By:  /s/ John O’Dea

 

Name: John O’Dea

 

Title: Authorized Signatory

 

 

 






9

--------------------------------------------------------------------------------

 

BORROWERS:

 

 

 

 

RADIUS HEALTH, INC.


By:  /s/ Jose I. Carmona
Name:  Jose I. Carmona
Title:  CFO

 

RADIUS PHARMACEUTICALS, INC.

 


By: /s/ Jose I. Carmona
Name:  Jose I. Carmona
Title:  Director

 

 

 

 

 

 

 

10